Title: John Adams to Cotton Tufts, 6 September 1784
From: Adams, John
To: Tufts, Cotton





 6 September 1784



Know all Men by these Presents, that I John Adams of Braintree in the County of Suffolk in the Commonwealth of Massachusetts have constituted and do hereby constitute the Honourable Cotton Tufts of Weymouth in said County Esq. my lawfull Attorney, giving him full Authority for the Management of all my Estate and Effects Real Personal and mixed in the said Commonwealth, for me and in my Name and Stead as fully as I myself might do if personally present, and to appear for me in all Causes real personal and mixt and for me and in my Name and Stead to plead and pursue to final Judgment and Execution with Power of Substitution.

Witness my Hand and Seal, at Auteuil near Paris, in the Kingdom of France this Sixth Day of September A.D. 1784.
John Adams
Witnesses Nathaniel TracyJohn Briesler

